Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-21553-Civ-COOKE/GOODMAN

    PATRICK GAYLE, et al.,

           Petitioners-Plaintiffs, on behalf of
           themselves and those similarly situated,

    v.

    MICHAEL W. MEADE, et al.,

          Respondents-Defendants.
    ____________________________________/

                PETITIONERS’ FIRST SET OF INTERROGATORIES
        TO RESPONDENT MICHAEL W. MEADE, FIELD OFFICE DIRECTOR,
     MIAMI FIELD OFFICE, U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Petitioners-
    Plaintiffs (“Petitioners”) hereby serve their First Interrogatories to Respondents-Defendants
    Michael W. Meade, and William P. Barr in their official capacities (collectively,
    “Respondents”). Each Interrogatory shall be answered separately, fully, and in writing under
    oath within thirty days, or as required by Court order in response to Petitioners’ Motion for
    Expedited Discovery.
                                          DEFINITIONS
           The following definitions apply to Petitioners’ First Set of Interrogatories (the
    “Interrogatories”) set forth below.
           1.     “Krome” means Krome Processing Center located in Miami-Dade County,
    FL.
           2.     “BTC” means Broward Transitional Center located in Broward County, FL.
           3.     “Glades” means Glades County Detention Center located in Moore Haven,
    FL.
           4.     The terms “Three Detention Centers” shall refer to Krome Service Processing
    Center, Glades County Detention Center, Broward Transitional Center, and any other ICE
    controlled detention center where a Class Member was transferred.
Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 2 of 10



           5.        “CDC” means the Centers for Disease Control and Prevention.
           6.        “Cohorting” means grouping or housing persons with a similar condition for
    observation over a period of time.
           7.        “COVID-19 Response Plans” shall refer to all plans or procedures created,
    referenced or implemented by Respondents in preparing for or responding to a COVID-19
    outbreak or potential COVID-19 outbreak, including but not limited to plans or procedures
    for responses to pandemics, infectious diseases, influenza, medical or other emergencies and
    disasters.
           8.        “Guards” shall refer to individuals who serve in a guard position at a detention
    center, regardless of the individual’s employer.
           9.        “Staff” shall refer to individuals who serve in a staff position at a detention
    center, regardless of the individual’s employer.
           10.       “Communication” includes any occurrence whereby data, expression, facts,
    opinions, thought, or other information of any kind is transmitted in any form, including,
    without      limitation,   in-person   conversation,   telephone   conversation,   video   chat,
    correspondence, discussion, meeting, memorandum, email, text message, chat message,
    voice message, picture message, video message, audio recording, video recording, social
    media posting, or any other form of in-person, written, or electronic communication.
           11.       “Concerning” or “relating to” means referring to, and includes, but is not
    limited to, analyzing, commenting on, comprising, connected with, constituting, containing,
    contradicting, describing, embodying, establishing, evidencing, memorializing, mentioning,
    pertaining to, recording, regarding, reflecting, responding to, setting forth, showing, or
    supporting, directly or indirectly, or having any connection, association, relevance, relation,
    pertinence, or applicability to, or any implication for, or bearing upon, the subject matter of
    these Requests for Production.
           12.       “At-Risk Population” means individuals with one or more of the following risk
    factors: age of 55 or above, pregnancy or recent pregnancy (within last 6 weeks), and serious
    underlying medical condition including: chronic kidney disease (including receiving dialysis);
    chronic liver disease (including cirrhosis and chronic hepatitis); endocrine disorders
    (including diabetes mellitus); compromised immune system (immunosuppression) (e.g.,
    receiving treatment such as chemotherapy or radiation, received an organ or bone marrow


                                                   -2-
Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 3 of 10



    transplant and is taking immunosuppressant medications, taking high doses of corticosteroids
    or other immunosuppressant medications, HIV or AIDS); metabolic disorders (including
    inherited metabolic disorders and mitochondrial disorders); heart disease (including
    congenital heart disease, congestive heart failure and coronary artery disease); lung disease
    including asthma or chronic obstructive pulmonary disease (chronic bronchitis or
    emphysema) or other chronic conditions associated with impaired lung function or that
    require home oxygen; neurological and neurologic and neurodevelopment conditions
    (including disorders of the brain, spinal cord, peripheral nerve, and muscle such as cerebral
    palsy, epilepsy (seizure disorders), stroke, intellectual disability, moderate to severe
    developmental delay, muscular dystrophy, or spinal cord injury); body mass index (BMI) of
    40 or greater; hypertension; smoking or history of smoking; and, any other condition
    identified by the Centers for Disease Control and Prevention as putting a person at a higher
    risk of severe illness or death from COVID-19.
           13.    “Detainees” means all civil immigration detainees under the jurisdiction of
    U.S. Immigration and Customs Enforcement detained at Krome, BTC and Glades.
           14.    “Document” has the meaning set forth in Rule 34(a)(1)(A) of the Federal Rules
    of Civil Procedure and includes, but is not limited to, each and every form of Communication
    and includes, without limitation, all written, printed, typed, recorded, or visual matter of any
    kind, type, nature, or description, in whatever form (e.g., final and draft versions), that is or
    has been in Your actual or constructive possession, custody, or control, including, but not
    limited to, all printed and electronic copies of electronic mail, text messages, chat messages,
    notes, correspondence, memoranda, tapes, handwritten notes, articles, diaries, letters,
    photographs, minutes, contracts, agreements, reports, computer printouts, drafts, notebooks,
    audio recordings, video recordings, or any written or recorded materials of any other kind,
    however stored (whether in tangible or electronic form), recorded, produced, or reproduced,
    including on backup tapes, the Internet, or the World Wide Web.
           15.    “ICE” means U.S. Immigration and Customs Enforcement, including all staff,
    employees, contractors and agents.
           16.    “ICE’s ERO COVID-19 Pandemic Response Requirements” means Version
    1.0,      April       10,      2020        of         the    document         available       at:




                                                    -3-
Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 4 of 10



    https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf
    and any supplements, additions, and changes thereto.
           17.     “Including” means including without limitation.
           18.     “Isolation” means the separation of a person or group of people known or
    reasonably believed to be infected with a communicable disease and potentially infectious
    from others to prevent the spread of the communicable disease.
           19.     “Person” includes any natural person or legal entity.
           20.     “Personal Protective Equipment” or “PPE” means equipment worn to
    minimize exposure to COVID-19, including, but not limited to, facemasks, N95 respirators,
    eye protection, disposable medical gloves, and disposable gowns/one-piece coveralls.
           21.     “Quarantine” means the separation of a person or group of people reasonably
    believed to have been exposed to a communicable disease but not yet symptomatic, from
    others who have not been exposed, to prevent the possible spread of the communicable
    disease.
           22.     “Social Distancing” means the keeping of space between one person and other
    people, including staying at least six feet apart, not gathering in groups, staying out of crowded
    places, and avoiding mass gatherings.
           23.     “You,” Your,” “Respondents”, or “Defendants” means Respondents-
    Defendants Michael W. Meade and William P. Barr, together with any of their agents,
    attorneys, representatives, affiliates, public relations consultants, or any other Person acting
    under their control or on their behalf.
           24.     The use of the singular form of any word includes the plural and vice versa.
                                           INSTRUCTIONS
           The following instructions apply to Petitioners’ Interrogatories set forth below.
           1.      In responding to these Interrogatories, you are required to search for and
    furnish all information in your care, custody, control, or authority, or available to you or
    subject to your reasonable inquiry, including all information in the possession of your
    representatives, agents, employees, contractors, or anyone else otherwise subject to your
    control or authority.
           2.      If any information responsive to any Interrogatory is withheld on the basis of a
    claim of privilege or objection, the claimed basis for withholding the information and the


                                                  -4-
Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 5 of 10



    nature of the information withheld should be set forth, together with a statement of all the
    circumstances relied upon to support such a claim.
           3.     If you have no information responsive to the subject of a particular
    Interrogatory, or if for some other reason you are unable to answer it, the response to that
    Interrogatory should specifically so state. No Interrogatory should be without some response.
                                          INTERROGATORIES
           1.     Please provide a complete list of all men or women who have been detained at
    Krome, Glades and/or BTC at any time since April 13, 2020 including the individual’s name,
    A-number, date of birth, citizenship, dates of detention at the Detention Center, current
    detention status, and current detention location (if detained).
           2.     Please provide a complete list of all changes you implemented at Glades,
    Krome and/or BTC in response to COVID-19. Your response should identify the change,
    the location, the date implemented, and the name and title of the individuals responsible for
    implementing the change.
           3.     Describe the floor plans of each detention center’s facilities including:
                          a.         Total square footage of the space used for detaining individuals
                  at the facility;
                          b.         Square footage of each space by type (living unit, health services,
                  cafeteria, common areas, outdoor recreational space, and any other space –
                  whether indoor or outdoor – used by any staff); and
                          c.         Square footage for each living unit by sleeping area (where bunk
                  beds are clustered), bathroom, and sitting/common area, and a detailed
                  description of the proximity of each living unit to other living units and other
                  rooms (i.e. pod 2 is located adjacent to pod 3 – the doors to pods 2 and 3 are 25
                  feet apart).
                          d.         Locations and numbers of toilets and urinals, including the
                  presence of any divider between and the distance between the toilets and
                  urinals.
                          e.         Locations and numbers of sinks, including the presence of any
                  divider between and the distance between the sinks.




                                                     -5-
Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 6 of 10



                         f.     Locations and numbers of shower heads, including the presence
                  of any divider between and the distance between the shower heads.
                         g.     Locations and numbers of beds, including the presence of any
                  divider between and the distance between the beds.
                         h.     Locations and numbers of soap dispensers, including the
                  capacity of the soap dispenser.
                         i.     Locations and numbers of hand sanitizer dispensers, including
                  the capacity of the soap dispenser and the date when the dispenser was
                  installed.
                         j.     Locations and numbers of posters providing education related to
                  COVID-19, including the size of the poster and the date of installation.
                         k.     Locations of water fountains or water coolers.
           4.     How many people have been assigned to each living unit on each day since
    April 13, 2020? Your response should provide a breakdown of how many men and how many
    women were present.
           5.     Describe the process for making housing assignments at Glades, Krome and
    BTC from January 1, 2020 to present. Your response should include identifying who makes
    the housing assignments and all factors considered as part of the assignments.
           6.     Identify each detainee, guard, or staff who has been tested for COVID-19, the
    date of the test, and the test result, from March 1, 2020 to the present. Identify any Named
    Petitioner and Class Member by name, date of birth, and A-number. Except for any
    responsive information regarding Named Petitioners and Class Members, this Interrogatory
    does not seek the names of any non-class member detaineeguard or staff. Instead, individuals
    other than Petitioners and Class Members can be identified as DetaineeGuard/Staff Person
    1, 2, 3 and so on.
           7.     What is the total number of detainees, guards, or staff who have had a
    confirmed COVID-19 infection and the total number of detainees, guards, or staff suspected
    to have a COVID-19 infection that has not been confirmed at Krome, Glades and BTC?
           8.     Identify by name, date of birth, and A-number the detainees at Krome, Glades
    and BTC who have been in quarantine, cohort, isolation, solitary confinement, medical
    centers, hospitals or negative pressure rooms for reasons related to COVID-19.


                                                -6-
Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 7 of 10



           9.     Were any detainees who did not have a positive test result for COVID-19
    cohorted or quarantined with detainees who had tested positive for COVID-19? If so, provide
    the names, dates of birth, A numbers, detention location, dates, and justification for the
    cohorting or quarantining.
           10.    Identify each Detainee transferred into Krome, Glades or BTC from March 1,
    2020 to the present and, for each such Detainee, specify from where and on which date he or
    she was transferred. Include any person who was brought to Krome, Glades, or BTC even
    for a short period of time (for example, someone who was brought to Krome, Glades, or BTC
    but re-transferred immediately after a COVID screening). Except for any responsive
    information regarding Petitioners and Class Members, this Interrogatory does not seek the
    names of any detainee. Instead, individuals other than Named Petitioners can be identified
    as Detainee 1, 2, 3 and so on. Identify Named Petitioners and Class Members by name, date
    of birth, and A-number.
           11.    Identify each Detainee transferred from Krome, Glades or BTC from March 1,
    2020 to the present and, for each such detainee, specify to where and on which date he or she
    was transferred. Except for any responsive information regarding Named Petitioners and
    Class Members, this Interrogatory does not seek the names of any detainee.            Instead,
    individuals other than Petitioners can be identified as Detainees 1, 2, 3 and so on. Identify
    Named Petitioners and Class Members by name, date of birth, and A-number.
           12.    Identify every detainee who has been tested for COVID-19 more than once
    while in ICE custody.
           13.    Describe the policies and practices that governs Krome, Glades or BTC that
    was created or changed in response to COVID-19.
           14.    Identify all guards and staff who have requested or received time off from their
    job responsibilities since March 1, 2020 and, for each such person, state (a) the basis for the
    requested or received time off, (b) the duration of the time off, and (c) whether the person’s
    position was filled or substituted by another guard or staff person.
           15.    Describe the policies and procedures in place for assessing guards and staff for
    any COVID-19 related symptoms before they enter the Detention Center and begin their shift.
           16.    Describe the usage of common areas, dining areas, bathrooms, shower and
    bathing facilities, rooms with telephones that Detainees can use, the infirmary, and other


                                                 -7-
Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 8 of 10



    areas used by Detainees, including the length of time and time of day used, any schedule for
    which individuals use the space at particular times, and the maximum number of individuals
    using the space at one time.
           17.    Describe specifically and in detail (1) procedures and protocols for dining or
    other regularly scheduled activities (e.g., recreation, education, worship, sleeping
    arrangements) and (2) any modifications to those procedures and protocols effectuated to
    comply with the CDC’s guidance and other applicable guidelines regarding Social Distancing,
    including, but not limited to, remaining at least six feet apart and not gathering in groups; or
    to comply with ICE’s ERO COVID-19 Pandemic Response Requirements.
           18.    Describe specifically and in detail each detention center’s (1) inventory of
    hygiene supplies (including, but not limited to, soap, hand sanitizer, and tissues) and PPE and
    (2) plans or procedures to maintain sufficient stock of hygiene supplies and PPE pursuant to
    ICE’s ERO COVID-19 Pandemic Response Requirements, at pages 8 and 9.
           19.    Describe specifically and in detail any plans and procedures for distributing
    hygiene supplies (including, but not limited to, soap, hand sanitizer, and tissues) as well as
    PPE to Detainees and Staff, including the frequency of distribution, the amounts of each item
    distributed, whether hygiene supplies are distributed such that each room throughout the
    facility is always stocked pursuant to ICE’s ERO COVID-19 Pandemic Response
    Requirements at page 9, and procedures for sanitary disposal. If certain hygiene supplies or
    PPE are only accessible for Detainees to purchase from their commissary accounts, please
    provide the name, cost, and availability of each item in the commissary.
           20.    Describe all action taken against guards or staff (including but not limited to
    reprimands, suspension, demotions and employment termination) for violating any COVID-
    19 related rule or procedure, including without limitation rules regarding handwashing, social
    distancing, wearing masks or other PPE, providing soap to detainees, providing masks to
    detainees, assigning seats on transportation vehicles that allow social distancing, assigning
    beds to allow for social distancing, providing medical care to sick detainees and the like.


    Date: July 8, 2020

                                                    Respectfully submitted,



                                                 -8-
Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 9 of 10



                                          /s/ Scott M. Edson
                                          Scott M. Edson, Esq.
                                          Florida Bar No. 17258

     Gregory P. Copeland*                 Scott M. Edson, Esq.
     Sarah T. Gillman*                    Florida Bar No. 17258
     RAPID DEFENSE NETWORK                KING & SPALDING LLP
     11 Broadway, Suite 615               1700 Pennsylvania Avenue NW, STE 200
     New York, NY 10004                   Washington, DC 20006-4707
     Tel.: (212) 843-0910                 Telephone: (202) 737-0500
     Fax: (212) 257-7033                  Facsimile: (202) 626-3737
     gregory@defensenetwork.org           sedson@kslaw.com
     sarah@defensenetwork.org
     *Appearing Pro Hac Vice

     Rebecca Sharpless                    Kathryn S. Lehman
     Florida Bar No. 0131024              Florida Bar No.: 95642
     Romy Lerner                          Chad A. Peterson
     Florida Bar No. 116713               Florida Bar No.: 91585
     UNIVERSITY OF MIAMI SCHOOL OF        KING & SPALDING LLP
     LAW - IMMIGRATION CLINIC             1180 Peachtree Street, N.E.
     1311 Miller Drive Suite, E-273       Atlanta, GA 30309
     Coral Gables, Florida 33146          Telephone: (404) 572-4600
     Tel: (305) 284-3576                  Facsimile: (404) 572-5100
     Fax: (305) 284-6092                  klehman@kslaw.com
     rsharpless@law.miami.edu             cpeterson@kslaw.com

     Paul R. Chavez                       Mark Andrew Prada
     FL Bar No. 1021395                   Fla. Bar No. 91997
     Maia Fleischman                      Anthony Richard Dominguez
     FL Bar No. 1010709                   Fla. Bar No. 1002234
     SOUTHERN POVERTY LAW CENTER          PRADA URIZAR, PLLC
     2 S. Biscayne Blvd., Ste. 3200       3191 Coral Way, Suite 500
     Miami, FL 33101                      Miami, FL 33145
     Tel: (305) 537-0577                  Tel.: (786) 703-2061
     paul.chavez@splcenter.org            Fax: (786) 708-9508
     maia.fleischman@splcenter.org        mprada@pradaurizar.com
                                          adominguez@pradaurizar.com

     Lisa Lehner                          Andrea Montavon McKillip
     Florida Bar No. 382191               Florida Bar No. 56401
     AMERICANS FOR IMMIGRANT              LEGAL AID SERVICE OF BROWARD
     JUSTICE                              COUNTY, INC.
     5355 NW 36 Street, Suite 2201        491 North State Road 7
     Miami, FL 33166                      Plantation, Florida 33317
     Tel: (305) 573-1106 Ext. 1020        Tel. (954) 736-2493


                                        -9-
Case 1:20-cv-21553-MGC Document 197-4 Entered on FLSD Docket 07/08/2020 Page 10 of
                                      10


    Fax: (305) 576-6273                   Fax (954) 736-2484
    Llehner@aijustice.org                 amontavon@legalaid.org

                                         Counsel for Petitioners




                                      - 10 -
